Title: To George Washington from Charles Thomson, 28 November 1781
From: Thomson, Charles
To: Washington, George


                  
                     Sir,
                      Wednesday Novr 28. 1781
                  
                  I have the honor to inform your excellency that the United States in Congress assembled have resolved to give you an Audience this day at One o clock in Order to give you a further testimony of the high esteem they have for your person & services and to communicate their intentions respecting provisional measures for the next Campaign.  I have the honor to be With respect Your most obedient & most humble Servt
                  
                     Chas. Thomson
                     
                  
               